COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Cynthia Goodie v. Madison Barnwell Partnership, Mr. Robert
                          Barnwell, Wanda Barnwell, and Cathy Ulmer

Appellate case number:    01-13-00487-CV

Trial court case number: 2010-74865

Trial court:              215th District Court of Harris County

        On July 3, 2013, appellant, Cynthia Goodie, filed a “Notice of Appeal—Pauper’s Oath
Affidavit” and a letter requesting that we review the trial court’s June 24, 2013 order denying her
affidavit of indigence. We construe Appellant’s request as a motion challenging the trial court’s
denial of indigence under Texas Rule of Appellate Procedure 20.1(j)(1). See TEX. R. APP. P.
20.1(j)(1) (“If a trial court sustains a contest, the party claiming indigence may seek review of
the court’s order by filing a motion challenging the order with the appellate court without
advance payment of costs.”). The motion was filed within 10 days after the order sustaining the
contest was signed. See TEX. R. APP. P. 20.1(j)(2). Nevertheless, the trial court clerk’s record
regarding indigence was not filed until July 23, 2013 and a reporter’s record has not been filed.
See TEX. R. APP. P. 20.1(j)(3) (requiring record to be filed within three days after motion
challenging order sustaining contest is filed). As a result, we were unable to rule on the motion
within 10 days after it was filed and the motion was granted by operation of law. See TEX. R.
APP. P. 20.1(j)(4). Accordingly, appellant is entitled to proceed without advance payment of
costs.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).
        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).
       Appellant’s “Motion for Rehearing Default Judgment Denial of Pauper’s Oath” is
dismissed as moot.

It is so ORDERED.


Judge’s signature: /s/ Justice Jane Bland
                    Acting individually     Acting for the Court


Date: February 4, 2014